Citation Nr: 1422857	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an effective date earlier than October 4, 2010 for the grant of service connection for squamous cell carcinoma of the tongue and oral cavity.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to December 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision granted service connection for squamous cell carcinoma of the tongue and oral cavity and assigned an effective date of October 4, 2010.  

The Veteran offered testimony at a video conference hearing before the undersigned Acting Veterans Law Judge in October 2013.  A transcript of the hearing is in the Veteran's file. 

Before turning to the merits of the claim, a discussion of the proper disposition for the issue of whether there was clear and unmistakable error in a January 2007 rating decision is required.  

As summarized below, the Veteran's claim for service connection was granted in an August 2012 rating decision; this decision assigned an effective date of October 4, 2010, the date that his claim to reopen was received by the RO.  

Following this rating decision, both the Veteran and his representative argued that an earlier effective date was warranted.  The issue of entitlement to an earlier effective date was adjudicated in a March 2013 statement of the case, and the Veteran filed a substantive appeal in April 2013.  This particular claim is properly before the Board.  

It was only after this adjudication and the April 2013 substantive appeal that the Veteran alleged clear and unmistakable error (CUE) with enough specificity to raise this issue.  Though the RO ostensibly dealt with the Veteran's arguments in a May 2013 statement of the case, it has issued no rating decision with respect to whether there was CUE in an earlier, January 2007 rating decision.  

It is well settled that a CUE claim constitutes a distinct claim separate from one for an earlier effective date.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002).  Rather than taking jurisdiction over a claim for which there has been no notice to the Veteran and no initial rating decision from the RO, the Board believes it more prudent to refer this claim to the RO for initial adjudication.  This course of action will prove more beneficial to the Veteran, especially considering that he is currently unrepresented.  Rather than attempting to argue both entitlement to an earlier effective date and his CUE claim at once, the Veteran will be provided with specific notice as to how a claim for CUE is substantiated.  

The issue of whether there was clear and unmistakable error in a January 2007 rating decision that denied entitlement to service connection for squamous cell carcinoma has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran first sought service connection for squamous cell carcinoma in July 2006; his claim was denied in a January 2007 rating decision.  The Veteran did not appeal this denial.  

2.  The Veteran's claim to reopen his previously denied claim for service connection for squamous cell carcinoma was received by the RO on October 4, 2010.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 4, 2010, for the grant of service connection for squamous cell carcinoma have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records and private treatment records have been obtained; as the Veteran has not received treatment at the VA, no VA treatment records were obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  The Veteran underwent a VA examination in July 2012; as the results of that examination are not relevant to the issue before the Board, the Board shall not opine as to its adequacy.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

The Veteran offered testimony before the undersigned Acting Veterans Law Judge in an October 2013 video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his earlier effective date claim.  The VLJ did take testimony, however, regarding why the Veteran believes that his earlier effective date claim is warranted.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history, and he submitted additional evidence concurrent with the hearing.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).


II.  Earlier Effective Date Claims

The Veteran seeks an earlier effective date for the grant of service connection for squamous cell carcinoma.  For the reasons that follow, his claim shall be denied.

A brief review of the history of the Veteran's claim is instructive.  The Veteran first sought service connection for squamous cell carcinoma in a July 2006 claim.  The RO denied this claim in a January 2007 rating decision.  Following that rating decision, there was no communication whatsoever from the Veteran for the next three years.  The Veteran did not file a notice of disagreement, nor did he provide additional evidence or argument.  Instead, the first communication from the Veteran following the January 2007 rating decision came in June 2010 when the Veteran requested a copy of his claim file.  

The Veteran's previous representative submitted a claim to reopen that was received by the RO on October 4, 2010.  The RO initially denied his claim in a June 2011 rating decision.  In November 2011, the Veteran's former representative submitted two separate documents, one entitled "reconsideration or in the alternative CUE" and the other "new and material evidence."  In response, the RO issued a rating decision that again denied the Veteran's claim in February 2012.  The Veteran filed a notice of disagreement in March 2012, and he testified at a Decision Review Office hearing in May 2012.  After the Veteran attended a VA examination in July 2012, the RO granted his claim for service connection in an August 2012 rating decision.  The RO assigned an effective date for the grant of service connection of October 4, 2010, the date his claim to reopen was received by the RO.  

In an August 2012 letter, the Veteran's former representative argued that the Veteran originally applied for service connection in 2006, and that this should be the correct effective date.  This representative sent a similar letter that same month.  The RO issued a statement of the case in March 2013.  The Veteran filed a timely substantive appeal in April 2013.  

Unless specifically provided otherwise in the statute, the effective date of an award based on a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Veteran did not file a notice of disagreement in response to the initial January 2007 denial of his claim, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the January 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In this case, after reopening and granting the Veteran's claim, the RO established an effective date for service connection of October 4, 2010.  This is the date that his claim to reopen was received by the RO.  There are no special circumstances (e.g., the receipt of additional service treatment records or the withdrawal of representation) that allow for the Board to establish an effective date earlier than the date of his claim to reopen.  

The Veteran's letters and his testimony make it clear that he believes that his claim for service connection should have been granted at the time of his first application for benefits in 2006, and he believes that his current effective date should correspond to this earlier date.  As the Veteran filed the current claim for an earlier effective date long after the January 2007 rating decision became final, his initial 2006 claim for service connection cannot serve as the basis for establishing the effective date for the award of service connection.  

The Veteran has frequently raised (in both letters and in his hearing) the issue of whether there was a clear and unmistakable error in the January 2007 rating decision that denied him service connection for squamous cell carcinoma.  As indicated above, the Board has referred this claim to the RO.  The Board is not in a position to adjudicate this claim in the first instance, however, and is bound by the statutes and regulations regarding service connection following previously denied claims.  Under that law, for the reasons explained above, his claim must be denied.  

The preponderance of the evidence is against the claim for an earlier effective date; there is no doubt to be resolved; and an earlier effective date for the award of service connection for squamous cell carcinoma is not warranted.


ORDER

An effective date earlier than October 4, 2010, for the grant of service connection for squamous cell carcinoma is denied.  



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


